Exhibit 10.2


F.N.B. CORPORATION
Time-Based
Restricted Stock Unit Award Agreement


This Time-Based Restricted Stock Unit Award Agreement (“Agreement”) is made
effective as of the close of the New York Stock Exchange on April 2, 2018,
between F.N.B. Corporation (“F.N.B.”), a Pennsylvania corporation, and
_____________________________ (the “Participant”). Any term capitalized herein
but not defined will have the meaning set forth in the Plan (defined below) or
in the attached Schedule.


I.    Grant Date: April 2, 2018


II.    Participant: ______________________________


III.    Grant Information
Grant Amount
_____ Restricted Stock Units
Vesting Period:
April 2, 2018 to March 31, 2021
Vesting Date
April 1, 2021
Source of Restricted Stock Units:
F.N.B. Corporation 2007 Incentive Compensation Plan (Amended and Restated
Effective May 20, 2015), as amended (the “Plan”)



This Agreement includes this cover page (“Agreement Cover Page”) and the
following Schedule, which is expressly incorporated by reference in its entirety
herein:
Schedule 1 – General Terms and Conditions


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the Grant Date.


F.N.B. CORPORATION




__________________________
Name: Vincent J. Delie, Jr.
Title: Chairman, President and C.E.O.


PARTICIPANT




___________________________________
Name:






--------------------------------------------------------------------------------





SCHEDULE 1
GENERAL TERMS AND CONDITIONS
Time-Based Restricted Stock Unit Award Agreement
Preamble
This Agreement is between the Participant and F.N.B. and sets forth the terms
and conditions of the grant of Restricted Stock Units to the Participant. The
grant of the Restricted Stock Units was made by the Compensation Committee of
the F.N.B. Board of Directors (the “Committee”) pursuant to the terms of the
Plan, subject to this Agreement becoming effective on the Grant Date specified
on the Agreement Cover Page (“Grant Date”).
The terms of the Plan are incorporated herein by reference, including the
definitions of terms contained in the Plan. Any inconsistency between this
Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan including, in particular, Article 2 of the Plan which,
in relevant part, provides the Committee with sole discretion to construe and
interpret the Plan and this Agreement. Unless otherwise specified herein or the
context indicates differently, all references in this Agreement to “F.N.B.”
shall mean F.N.B. or its Affiliates.
RECITALS
WHEREAS, the Agreement Cover Page, Preamble, Recitals to this Agreement and
accompanying Schedule are incorporated into and made part of this Agreement; and
WHEREAS, the Participant has accepted the Grant Amount of Restricted Stock Units
and agrees to the terms and conditions stated below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each party covenants and
agrees as follows:
Section 1. Grant of Restricted Stock Units. Subject to the terms and conditions
of the Plan and this Agreement, F.N.B., pursuant to the Plan, hereby confirms
the grant to the Participant, on the Grant Date, denominated as the Grant Amount
of Restricted Stock Units specified on the Agreement Cover Page. These
Restricted Stock Units are notional units of measurement denominated in shares
of F.N.B. common stock (“Stock”) (i.e., one Restricted Stock Unit is equivalent
to one share of Stock). The Restricted Stock Units represent an unfunded,
unsecured right to receive Stock (and Dividend Equivalent payments pursuant to
Section 3(c) hereof) in the future if the conditions set forth in this Agreement
and the Plan are satisfied, and no breach under Section 6 occurs.
Section 2.  Committee Discretion. Consistent with the authority set forth in
Article 2 of the Plan, the Committee shall have the authority to make equitable
adjustments to the Grant Amount or other equitable adjustments as the Committee
may deem appropriate in the exercise of their discretion in recognition of
certain events affecting F.N.B., or the financial statements of F.N.B., in
response to changes in applicable laws, accounting pronouncements or
regulations, or to account for items of gain, loss, or expense determined to be
extraordinary, uncommon or unusual in nature or infrequent in occurrence, or
related to the divestiture of assets or a business segment or an affiliate or
related to a change in accounting principles, or other events or transactions
comparable


Page 2 of 9







--------------------------------------------------------------------------------




to the foregoing. To the extent applicable, the Committee intends on exercising
the foregoing discretion consistent with Code Section 162(m).
Section 3. Vesting, Forfeiture and Payment Conditions.
(a)
Vesting and Forfeiture. The Participant’s right to the Grant Amount (together
with all Dividend Equivalents (as that term is described in Section 3(c)
herein)) shall vest on the Vesting Date, and Stock represented (on a one-for-one
basis) by the Restricted Stock Units and all Dividend Equivalents with respect
to such Restricted Stock Units shall be distributed to Participant on the
Vesting Date (or as soon as administratively practicable thereafter but in no
event later than thirty (30) calendar days following such date in accordance
with Section 3(d) hereof), and will become freely transferable, provided, the
Participant has been continuously in Service1 with F.N.B. from the Grant Date
through the earlier of the Vesting Date (as specified on the Agreement Cover
Page and hereinafter referred to as the “Vesting Period”), or as provided in the
Accelerated Vesting Table Section 3(b).

(b)
Termination of Employment; Forfeiture or Acceleration of Restricted Stock Units.
Upon the effective date of the termination of Participant’s Service before the
Vesting Date, or upon a breach of Section 6 herein, the Restricted Stock Units
shall immediately be forfeited without consideration or future action being
required of F.N.B. Notwithstanding the foregoing, the Restricted Stock Units
shall be subject to accelerated vesting upon the occurrence of events and
subject to the terms described in the following “Accelerated Vesting Table”,
provided that the Participant has remained continuously in Service through the
Accelerated Vesting Event:



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]














1 For purposes of this Agreement, “continuously in Service” means that the
Participant’s employment service with F.N.B. is not interrupted or terminated,
except, for the avoidance of doubt, approved leaves of absence consistent with
F.N.B. policy shall not be deemed to be a break in Service. The Participant’s
continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to F.N.B. as an
employee or a change in the Affiliate entity for which the Participant renders
such Service, provided that there is no interruption or termination of the
Participant’s continuous Service; and provided further that if any grant is
subject to Section 409A of the Internal Revenue Code (the “Code”), this footnote
shall only be given effect to the extent consistent with Section 409A of the
Code.




Page 3 of 9







--------------------------------------------------------------------------------




Accelerated Vesting Table




Accelerated Vesting Event


Vested Amount


Vesting Date
1. Death
100% vesting of the Grant Amount
Participant’s date of death
2. Normal Retirement occurring in calendar year other than the year of the Grant
Date
100% vesting of the Grant Amount
Participant’s retirement date
3. Normal Retirement occurring in same calendar year as the year of the Grant
Date
Pro-rated vesting2 of the Grant Amount
Participant’s retirement date
4. Early Retirement
Pro-rated vesting2 of the Grant Amount
Participant’s retirement date
5. Disability
100% vesting of the Grant Amount
The date upon which Participant becomes a Disabled Participant
6. Change in Control of F.N.B. Corporation
100% vesting of the Grant Amount
The date of the Change in Control or the date of termination of Service3
7. Bank Sale
100% vesting of the Grant Amount
The date of completion of the Bank Sale or the date of termination of Service4
8. Non-Bank Sale
Pro-rated vesting2 of the Grant Amount
The date of completion of the Non-Bank Sale or the date of termination of
Service5







2 The prorata vesting shall be determined by multiplying the Grant Amount by a
fraction, the numerator of which is the number of full months the Participant
worked during the Vesting Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Vesting Period.
3 For purposes of this Agreement, the termination of the Participant’s Service
from F.N.B. or Affiliate without “Cause” following execution of a definitive
agreement contemplating a Change in Control of F.N.B., but prior to the
consummation date of the Change in Control of F.N.B. Corporation, shall
immediately result in full vesting at the Grant Amount.
4 For purposes of this Agreement, a “Bank Sale” is defined as the sale of more
than 25% of the voting securities to, or the merger or consolidation of, First
National Bank of Pennsylvania (the “Bank”) with a non-affiliate entity prior to
the Vesting Date, provided the Participant is employed by Bank on the date of
the Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from the Bank without “Cause” following execution of a
definitive agreement contemplating a Change in Control of the Bank, but prior to
the consummation date of the Change in Control of the Bank, shall immediately
result in full vesting at the Grant Amount.
5 For purposes of this Agreement, a “Non-Bank Sale” is defined as the sale of a
non-Bank Affiliate to a non-Affiliate entity prior to the Vesting Date, provided
the Participant is employed by the non-Bank affiliate on the date of the
non-Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from a non-Bank Affiliate without “Cause” following
execution of a definitive agreement contemplating a Change in Control of the
non-Bank Affiliate, but prior to the consummation date of the Change in Control
of the non-Bank Affiliate, shall immediately result in prorata vesting of the
Grant Amount.


Page 4 of 9







--------------------------------------------------------------------------------






(c)
Dividend Equivalents. Any dividend paid, whether in cash or otherwise, on the
shares of Stock between the Grant Date and the Vesting Date is to be converted
into additional Restricted Stock Units and paid to Participant in accordance
with Section 3(d) herein, subject to the vesting requirements described herein,
and upon vesting, shall be distributed to Participant in accordance with Section
2(d) herein. Any Restricted Stock Units resulting from the conversion of these
dividend amounts (“Dividend Equivalents”) will be considered Restricted Stock
Units for purposes of this Agreement and will be subject to all the terms,
conditions and restrictions set forth herein. Each Dividend Equivalent shall be
rounded to the nearest whole Dividend Equivalent.

(d)
Payment of Vested Restricted Stock Units/Enrollment of Stock in DRP. Within
thirty (30) calendar days following the Vesting Date, all Restricted Stock Units
and Dividend Equivalents vested under Section 3 hereof, shall be enrolled (on a
one for one basis) in the Participant’s name in the F.N.B. Dividend Reinvestment
and Direct Stock Purchase Plan (“DRP”) in shares of Stock. In the event of an
accelerated vesting under Section 3 of this Agreement, the calculation of each
prorata Restricted Stock Unit shall be rounded to the nearest whole Restricted
Stock Unit. After enrollment, the Participant shall be entitled to exercise all
rights to the unrestricted Stock resulting from the vesting of the Restricted
Stock Units and Dividend Equivalents, including the right to withdraw such Stock
from the DRP, in accordance with the terms of the DRP. On the Vesting Date,
F.N.B. shall withhold a number of shares of Stock from the unrestricted Stock to
be distributed sufficient to satisfy all or a portion of the tax withholding
requirements related to the vesting of the Restricted Stock Units and Dividend
Equivalents.

(e)
No Right of Service. Nothing in this Agreement shall confer upon the Participant
any right to continue in the Service of F.N.B. or interfere in any way with the
right of F.N.B. to terminate the Participant’s Service at any time or to change
the terms and conditions of such Service.

(f)
Restrictions on Transfer. The Restricted Stock Units may not be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to F.N.B. as a result of forfeiture of the Restricted Stock Units as provided
herein and by beneficiary designation, will or by laws of descent and
distribution upon the Participant’s death.

(g)
Compliance with Laws and Regulations. The grant of Restricted Stock Units
evidenced hereby shall be subject to all applicable federal and state laws,
rules, and regulations and to such approvals by any government or regulatory
agency as may be required. F.N.B. shall not be required to issue or deliver any
certificates or to make book entries in the records of F.N.B. or its transfer
agent for Restricted Stock Units or Stock corresponding to the Restricted Stock
Units prior to (i) the listing of such Stock on any stock exchange on which the
Stock may then be listed and (ii) the effectiveness of any registration
statement with respect to such Stock that counsel for F.N.B. deems necessary or
appropriate.

(h)
No Voting Rights. The Restricted Stock Units granted pursuant to this Agreement,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Restricted Stock Units (including the Dividend Equivalents)
are paid to Participant in shares of Stock.



Page 5 of 9







--------------------------------------------------------------------------------




Section 4. Special Rules Applicable to Restricted Stock Units that Become
Subject to Code Section 409A. For the avoidance of doubt, Section 12.19 of the
Plan shall apply to the terms of this Agreement, where applicable.
Section 5. Clawback. The shares of Stock payable in respect of any amount vested
or unvested under this Agreement shall be subject to recovery by F.N.B. in the
circumstances and manner provided in the F.N.B. Corporation Compensation
Recoupment Policy (“Recoupment Policy”) or any related policy that may be
subsequently adopted or implemented by F.N.B. and in effect from time to time
after the date hereof, and the Participant shall effectuate any such clawback
recovery at such time and in such manner as F.N.B. may specify.
Section 6. Confidential Information and Communications / Non-Solicitation.
(a)
From and after the Grant Date of this Agreement, Participant agrees to keep
confidential and not use, or otherwise appropriate, for Participant’s own
benefit, or directly or indirectly divulge to any third party, Confidential
Information (as defined below) of F.N.B. Confidential Information shall include,
without limitation, all information not generally known to the public, unless
such information becomes public knowledge due to (i) Participant acting in his
or her self-interest or Participant’s negligence; or (ii) action by Participant
that is not authorized by F.N.B. (e.g., financial data, marketing plans,
strategies, customer information and employee information, whether in
documentary or electronic form, whether past, present or prospective). The
prohibitions against the use and disclosure of Confidential Information are in
addition to all rights and remedies which are available to F.N.B. under
applicable federal and state law to prevent the use or disclosure of trade
secrets and other confidential information. The enforcement by F.N.B. of its
rights and remedies under this Agreement shall not be a waiver of any other
rights or remedies which F.N.B. may possess absent this Agreement.

(b)
Subject to applicable law, F.N.B. and Participant agree that the terms and
conditions of this Agreement shall be confidential and shall not be disclosed or
discussed by the parties with any person other than the parties’ attorneys or
other person whose knowledge of the terms of this Agreement is necessary for
accounting, tax or other related purposes or for purposes of F.N.B.’s business
operations.

(c)
Subject to applicable law, from and after the Grant Date, Participant agrees not
to make any oral or written communication or comment to impugn or otherwise
disparage the competency, integrity, ethics or qualifications of F.N.B.,
including its Affiliates, directors, officers and employees. Subject to
applicable law, F.N.B. agrees to maintain reasonable policies to restrict its
directors and officers from making any false oral or written communication or
comments meant to impugn or otherwise disparage Participant, except when
truthfully responding to routine requests for information regarding Participant.

(d)
From the Grant Date through the Vesting Date, unless forfeited earlier, the
Participant shall not in any way, directly or indirectly, for the purpose of
selling any product or service that competes with a product or service which was
offered by F.N.B. during Participant’s employment, solicit, divert, or entice
any current or potential customer or existing business of F.N.B.’s with whom
Participant solicited, or with whom Participant had business communications, or
transacted business with or on behalf of F.N.B. during Participant’s tenure with
F.N.B. and Participant shall not initiate any contact or communication of any



Page 6 of 9







--------------------------------------------------------------------------------




kind whatsoever, for the purpose of inviting, encouraging or requesting any
account relationship to transfer its business from F.N.B. or to otherwise
discontinue its patronage and business relationship with F.N.B. Participant
shall not employ or assist another employer besides F.N.B. in employing anyone
who is an employee of F.N.B. except as required under Participant’s duties.
(e)
Should Participant breach Section 6 of this Agreement, Participant agrees to
immediately forfeit all Restricted Stock Units and Dividend Equivalents subject
to a risk of forfeiture and such Participant shall make F.N.B. whole for damages
suffered by F.N.B. by reason of any such breach or hindrance, including F.N.B.
requiring the forfeiture of any previously vested Restricted Stock Units or
Dividend Equivalents.

(f)
Should the terms of this Section 6 conflict with any other valid
non-solicitation, disparagement, non-compete, or other restrictive covenant
contained under an employment, consulting or other written agreement, the
restrictive covenant provisions of such employment, consulting or other written
agreement shall be deemed to supersede the terms of this Section 6. A breach of
any of the foregoing restrictive covenants contemplated in this Section 6 or
that supersede this Section 6 shall be treated as a breach and forfeiture under
this Section 6. The invalidity of one non-solicitation agreement or restrictive
covenant agreement, based on lack of adequate consideration or otherwise, shall
not impact this or any other non-solicitation agreement or provision.

(g)
Participant acknowledges that nothing in this Agreement shall be construed to:
(i) prohibit Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation; or
(ii) require notification or prior approval by F.N.B. of any reporting described
by clause (i), provided that such reporting is done in the most confidential
manner provided by law.

(h)
This Section 6 shall survive termination of this Agreement.

Section 7. Delivery of Documents. By accepting the terms of this Agreement, the
Participant consents to the electronic delivery of documents related to
Participant’s current or future participation in the Plan (including the Plan
documents; this Agreement; any other prospectus or other documents describing
the terms and conditions of the Plan and this grant; and F.N.B.’s then-most
recent annual report to stockholders, annual report on Form 10-K and definitive
proxy statement), and Participant acknowledges that such electronic delivery may
be made by F.N.B., in its sole discretion, by one or more of the following
methods: (i) the posting of such documents on F.N.B.’s intranet website; (ii)
the delivery of such documents via the F.N.B. Corporation website, including
being maintained by F.N.B. within third party software programs or applications;
or (iii) delivery via electronic mail, by attaching such documents to such
electronic email and/or including a link to such documents on an F.N.B. intranet
website or F.N.B. Corporation internet website accessible by Participant.
Notwithstanding the foregoing, Participant also acknowledges that F.N.B. may, in
its sole discretion (and as an alternative to, or in addition to, electronic
delivery), deliver a paper copy of any such documents to Participant.
Participant further acknowledges that


Page 7 of 9







--------------------------------------------------------------------------------




Participant may receive from F.N.B. a paper copy of any documents distributed
electronically at no cost to Participant by contacting F.N.B. in writing to the
address specified in Section 8 herein.
Section 8. Notices. Any notice hereunder to F.N.B. shall be addressed to it at
its office, F.N.B. Corporation, One FNB Blvd., Hermitage, Pennsylvania 16148,
c/o Compensation and Benefits Accounting Department, and any notice hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address provided to F.N.B. from time to time, subject to the right of either
party to designate at any time hereafter in writing some other address.
Section 9. Entire Agreement and Amendment. This Agreement is the entire
Agreement between the parties to it with respect to the Restricted Stock Units,
and all prior oral and written representations are merged in this Agreement,
provided that any written employment and restrictive covenant agreement to which
Participant is subject shall remain in full force and effect, except where the
terms of this Agreement directly conflict. This Agreement may be amended,
modified or terminated only by written agreement between the Participant and
F.N.B., provided, that F.N.B. may amend this Agreement without further action by
the Participant to correct a scrivener’s error or if such amendment is deemed by
F.N.B. to be advisable or necessary to comply with Section 409A of the Code.
Section 10. Waiver. The failure of F.N.B. to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.
Section 11. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement,
including, but not limited to a dispute as to whether the dispute is subject to
arbitration, the Participant and F.N.B. agree that all such disputes shall be
fully and finally resolved to the fullest extent permitted by law, by binding
arbitration conducted by the American Arbitration Association (“AAA”) in
Allegheny County, Pennsylvania in accordance with the AAA’s National Rules for
the Resolution of Employment Disputes, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. The Participant
acknowledges that by accepting this arbitration provision he/she is expressly
waiving any right to a jury trial in the event of a covered dispute. Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. F.N.B. and the Participant
agree to abide completely by the binding decisions of the arbitrator and to keep
the outcome of such resolution strictly confidential.
Section 12. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.


Page 8 of 9







--------------------------------------------------------------------------------




Section 13. Assignment and Transfers. The Participant may not assign, encumber
or transfer any of his or her rights and interests in the Grant Amount described
in this document, except, in the event of the Participant’s death, by will or
the laws of descent and distribution.
Section 14. No Limitation on F.N.B.’s Rights. The awarding of Restricted Stock
Units shall not in any way affect F.N.B.’s right or power to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
Section 15. Change in Control. To the extent necessary to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement unless such event qualifies as a “change in control
event” within the meaning of Code Section 409A.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




Page 9 of 9





